 

Exhibit 10.36

FIRST AMENDMENT OF LEASE

THIS FIRST AMENDMENT OF LEASE (this “Amendment”) is made as of the 8th day of
November, 2018, between MUTUAL OF AMERICA LIFE INSURANCE COMPANY, a New York
corporation, having an office at 320 Park Avenue, New York, New York 10022
(hereinafter referred to as “Landlord”), and PZENA INVESTMENT MANAGEMENT, LLC, a
Delaware limited liability company, having its principal office at 320 Park
Avenue, 8th Floor, New York, New York 10022 (hereinafter referred to as
“Tenant”).  

WHEREAS, Landlord and Tenant entered into a lease, dated as of June 13, 2014
(the “Original Lease”; and together with this Amendment, the “Lease”), of the
entire rentable area of the eighth (8th) floor (the “Original Demised Premises”)
in the building (the “Building”) known as 320 Park Avenue, New York, New York;
and

WHEREAS, Tenant desires to hire and take additional space, consisting of a
portion of the ninth (9th) floor of the Building (the “9th Floor”), consisting
of 8,042 rentable square feet, as more particularly described on the floor plan
annexed hereto as Exhibit “A” and made a part hereof (the “Expansion Premises”),
and Landlord is agreeable thereto on the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby conclusively acknowledged, Landlord and Tenant hereby agree as follows:

1.Effective Date; Commencement Date.

(a)This Amendment shall be in full force and effect from and after December 1,
2018 (the “Effective Date”).  On the Effective Date, the Lease shall be deemed
to be amended so that the Expansion Premises shall be added to and become part
of the premises demised under the Lease (with the Original Demised Premises and
the Expansion Premises being thereafter collectively referred to as the “Demised
Premises”).

(b)For the period commencing on the Effective Date and ending on the
Commencement Date (the “License Period”), Tenant hereby grants Landlord, and
Landlord’s agents, employees and contractors, a license to utilize and access
the Expansion Premises for the purpose of performing the work as described on
Exhibit “B” attached hereto and made a part hereof (such work, “Landlord’s
Work”), it being understood and agreed that during the License Period, (i)
Tenant shall have no right to access or utilize the Expansion Premises for any
purposes other than for Tenant’s Early Access Activities (as hereinafter
defined), and (ii) provided that Tenant shall have complied with the provisions
of the immediately preceding clause (i), Tenant shall not incur any liability in
connection with, nor shall Tenant be responsible for any Fixed Rent or Recurring
Additional Rent, or any maintenance, repair, insurance or indemnity obligations
or requirements, set forth in the Lease with respect to the Expansion Premises
except if and to the extent incurred or required in connection with Tenant’s
Early Access Activities.  



--------------------------------------------------------------------------------

 

(c)Landlord agrees to perform (at Landlord’s cost and expense) and substantially
complete Landlord’s Work on or before February 1, 2019 (the “Target Completion
Date”), subject to any extension of the Target Completion Date on a day-for-day
basis as a result of a Force Majeure Event and/or Tenant’s Delay (as hereinafter
defined) (it being agreed that the date that (i) Landlord’s Work has been
substantially completed (as determined by Landlord in Landlord’s reasonable
discretion), and (ii) the Expansion Premises is in vacant and broom-clean
condition, shall be hereinafter referred to as the “Commencement Date”).
Landlord shall deliver notice to Tenant (which notice may be by e-mail to
nones@pzena.com, with a copy to legal@pzena.com) of the anticipated Commencement
Date at least ten (10) days prior to such anticipated Commencement
Date.  Subject to Landlord’s obligation to satisfy the conditions set forth in
clauses (i) and (ii) of this Section 1(c) on or before the Commencement Date,
Tenant agrees to accept the Expansion Premises on the Effective Date in its “as
is” condition.  As used herein, the terms “substantially complete” and
“substantially completed” shall mean, with respect to any Landlord’s Work, that
such work shall have been completed substantially in accordance with the
applicable provisions of the Lease (including having obtained all governmental
permits required in order to perform such Landlord’s Work, as well as compliance
with all other Legal Requirements applicable thereto, except for minor details
of construction, decoration and mechanical adjustments, if any, the
non-completion of which does not materially interfere with Tenant’s use of the
Expansion Premises for the ordinary conduct of Tenant’s business (collectively,
“punch list items”), it being agreed that Landlord shall nevertheless use
commercially reasonable efforts to complete the punch list items within thirty
(30) days following the Commencement Date.  

(d)Landlord shall not be obligated to perform any work whatsoever to prepare the
Expansion Premises for Tenant’s occupancy except for Landlord’s Work.  All
materials, work, labor, fixtures and installations required for completion of
the Expansion Premises, and the operation of Tenant’s business thereat, other
than Landlord’s Work, shall (subject to the provisions of Article 5 of the
Original Lease) be furnished and performed by Tenant, at Tenant’s own cost and
expense. Landlord shall not be obligated to perform any work whatsoever under
this Amendment in connection with the Original Demised Premises.  Any all
provisions of the Original Lease concerning the performance by Landlord of any
work in connection with the preparation of the Original Demised Premises for
Tenant’s occupancy thereof and any related monetary contribution, rent abatement
or rent credit shall be deemed deleted therefrom with respect to the Expansion
Premises.

(e)Notwithstanding anything to the contrary contained herein, during the License
Period, Tenant shall be permitted to access the Expansion Premises to perform
certain activities in the nature of inspections, taking measurements, making
plans and installing its telecommunications cabling (collectively, “Tenant’s
Early Access Activities”) provided that:  (i) Tenant shall not use or occupy the
Expansion Premises or any portion thereof except if and to the extent that, in
Landlord’s sole but reasonable judgement, it is safe for Tenant to do so; (ii)
Tenant shall not enter the Expansion Premises for the purposes of Tenant’s Early
Access Activities if the performance or use or occupancy thereof would result in
any Tenant’s Delay (as hereinafter defined); (iii) Landlord and Tenant shall
reasonably cooperate with each other to perform Landlord’s Work and Tenant’s
Early Access Activities, respectively, in a manner so as to minimize
interference with each other; it being agreed, however, that Landlord’s Work
shall be deemed to have priority over Tenant’s Early Access Activities; and (iv)
Tenant’s installation

2



--------------------------------------------------------------------------------

 

of telecommunications cabling must be performed subject to, and in compliance
with, all applicable Legal Requirements and the provisions of Article 5 and the
other applicable provisions of the Lease (including, without limitation,
Tenant’s maintenance, repair, insurance and indemnity obligations and
requirements set forth in the Lease). If, notwithstanding the foregoing,
Tenant’s performance of any part of Tenant’s Early Access Activities does in any
way result in Tenant’s Delay, then, upon Tenant’s receipt of notice from
Landlord as to the same, Tenant shall immediately stop any such work or other
activity that causes such Tenant’s Delay.  For the purposes hereof, “Tenant’s
Delay” shall be deemed to have occurred if any work or other activity being
performed as part of Tenant’s Early Access Activities, or any other work, use or
occupancy of the Expansion Premises by Tenant or any Person Within Tenant’s
Control (which other work, use or occupancy would, for the avoidance of doubt,
be in violation of the provisions of clause (i) of Section 1(b) above), actually
delays the performance or completion of any part of Landlord’s Work.  

(f)If Landlord shall be unable to deliver possession of the Expansion Premises
on any particular or estimated date by reason of the fact that the Expansion
Premises is not ready for occupancy, or for any other reason, then Landlord
shall not be subjected to any liability for the failure to give possession on
said date.  Tenant agrees that Landlord shall have no liability whatsoever to
Tenant in the event that the Commencement Date shall not have occurred on the
Target Completion Date or on any other particular date, and no such failure
shall affect the validity of the Lease or the obligations of Tenant hereunder or
be deemed to extend the Lease Term applicable to the Expansion Premises and/or
the Original Demised Premises, but neither the rent reserved and covenanted to
be paid hereunder (with respect only to the Expansion Premises) nor the
Expansion Rent Concession Period shall commence until the Expansion Rent
Commencement Date (as hereinafter defined) and the Commencement Date,
respectively, shall each have each occurred.  Without limiting the generality of
the foregoing, Tenant expressly waives the provisions of Section 223-a of the
Real Property Law, and agrees that the provisions of this Section 2 are intended
to constitute an express “provision to the contrary” within the meaning of said
Section 223-a.  

(g)Promptly following the Expansion Rent Commencement Date, Landlord and Tenant
shall execute and deliver a supplementary agreement (in the form annexed hereto
as Exhibit “C”, and pertaining to the matters set forth therein) setting forth
the Commencement Date and the Expansion Rent Commencement Date, but the failure
to so execute or deliver said supplementary agreement shall not in any way
reduce Tenant's obligations or Landlord’s rights under the Lease.

2.Fixed Rent and Concession Period.

(a)Tenant covenants and agrees that, during the entire Expansion Lease Term (as
hereinafter defined), Tenant shall pay to Landlord the Fixed Rent at the annual
rate set forth in Section 2(b) hereof, in equal monthly installments, in
advance, on the first day of each calendar month during the Expansion Lease
Term, at the office of Landlord (or, upon no less than thirty (30) days’ written
notice to Tenant, such other place as Landlord may designate, without any
abatement, reduction, setoff, counterclaim, defense or deduction whatsoever; it
being agreed, however, that if Tenant shall not then be in default of any of
Tenant’s obligations under the Lease beyond any applicable notice and cure
periods, Landlord hereby excuses

3



--------------------------------------------------------------------------------

 

Tenant’s obligation to pay any Fixed Rent and Recurring Additional Rent for the
period (the “Expansion Rent Concession Period”) beginning on the Effective Date
and ending on the day immediately preceding the Expansion Rent Commencement
Date.  As used herein, herein the “Expansion Rent Commencement Date” shall mean
the later to occur of (i) the date that is ninety (90) days after the
Commencement Date, and (ii) May 1, 2019. In the event that the Expansion Rent
Commencement Date shall commence on a date which shall be other than the first
day of a calendar month, Fixed Rent for the Expansion Premises shall be prorated
at the rental rate applicable during the first year of the Expansion Lease Term,
and shall be paid by Tenant to Landlord together with the first full monthly
installment of Fixed Rent applicable to the Expansion Premises as shall become
due hereunder.

(b)“Fixed Rent” for the Expansion Premises shall be deemed to be as follows:

(i)Commencing on the Expansion Rent Commencement Date and continuing through the
date immediately preceding the fourth (4th) anniversary of the Expansion Rent
Commencement Date, Five Hundred Ninety Five Thousand One Hundred Eight and
00/100 ($595,108.00) Dollars per annum, to be paid by Tenant in equal monthly
installments of $49,592.33, and

(ii)Commencing on the fourth (4th) anniversary of the Expansion Rent
Commencement Date and continuing through and including the Expiration Date, Six
Hundred Twenty Seven Thousand Two Hundred Seventy-Six and 00/100 ($627,276.00)
Dollars per annum, to be paid by Tenant in equal monthly installments of
$52,273.00.

3.Lease Modifications. Effective as of the Effective Date (but subject to the
provisions of Section 2(a) above):

(a)Definitions. Article 1 of the Original Lease shall be deemed modified as
follows (it being agreed that Article 1 shall remain unmodified with respect to
the Original Demised Premises):

(i)“Base Operating Year” for the Expansion Premises only, shall mean the
calendar year 2019.

(ii)“Base Tax Amount” for the Expansion Premises only, shall mean the amount of
Taxes with respect to calendar year 2019.  The Base Tax amount shall be
determined by averaging the Taxes with respect to (i) the fiscal year commencing
July 1, 2018, and ending June 30, 2019, and (ii) the fiscal year commencing July
1, 2019, and ending June 30, 2020.  By way of example only, if the Taxes for the
2018/2019 fiscal year were $100,0000, and the Taxes for the 2019/2020 fiscal
year were $120,000, the Base Tax Amount would be equal to $110,000.

(iii)“Designated Brokers” shall, for the Expansion Premises only, mean,
collectively, Jones Lang LaSalle Brokerage, Inc. and Savills Studley.

(iv) “Expansion Lease Term” shall mean the period of years (and/or portions
thereof) that the Lease shall be in effect commencing on the Effective Date and

4



--------------------------------------------------------------------------------

 

ending on the Expiration Date (i.e., December 31, 2025), unless sooner
terminated as provided in the Lease or by law.  For purposes of clarity and the
avoidance of doubt, following the Effective Date, the Expansion Lease Term shall
be co-terminus with the Lease Term.  

(v)“Expansion Security Deposit Amount” shall, for the Expansion Premises only,
mean, subject to Section 5 below,  Two Hundred Ninety Seven Thousand Five
Hundred Fifty-Four and 00/100 (297,554.00) Dollars.

(vi) “Rentable Square Feet” for the Expansion Premises shall be deemed to be
8,042 square feet.

(vii)“Tenant’s Operating Share” shall, for the Expansion Premises only, mean
1.09%, for so long as Landlord shall own the entire Building.  If a portion or
portions of the Building (but not the entire Building) shall be sold,
transferred or conveyed, then Tenant’s Operating Share for the Expansion
Premises shall be changed to that percentage which shall be equal to a fraction,
the numerator of which shall be the Rentable Square Feet, and the denominator of
which shall be the aggregate rentable square feet of office space in that
portion of the Building owned by Landlord at such time (and from time to time),
as determined by a reputable, independent architect engaged by Landlord.

(viii)“Tenant’s Tax Share” shall, for the Expansion Premises only, mean 1.05%,
for so long as Landlord shall own the entire Building.  If a portion or portions
of the Building (but not the entire Building) shall be sold, transferred or
conveyed, then Tenant’s Tax Share shall be changed to that percentage which
shall be equal to a fraction, the numerator of which shall be the Rentable
Square Feet, and the denominator of which shall be the aggregate rentable square
feet of office space and retail space in that portion of the Building owned by
Landlord at such time (and from time to time), as determined by a reputable,
independent architect engaged by Landlord.

(b)Modifications. From and after the Effective Date (but subject to the
provisions of Section 2(a) above):

(i)With respect only to the Expansion Premises, the “Base Electric Charge” set
forth in Subsection 20.03B of the Original Lease shall mean the amount of
$30,429.44 per annum.  

(ii)All references in the Lease, (A) to the “Lease”, shall refer to the Original
Lease, as amended by this Amendment, (B) “Demised Premises” shall be deemed to
refer collectively to the Original Demised Premises and the Expansion Premises,
(C) to “Term” or “Lease Term” shall be deemed to refer to a coterminous term for
the Original Demised Premises and the Expansion Premises, expiring on the
Expiration Date, and (C) to the “Expiration Date” shall be deemed to refer
collectively to the Expiration Date for the Original Demised Premises and the
Expansion Premises (subject to extension by renewal pursuant to and in
accordance with the terms and conditions set forth in Article 34 of the Original
Lease, it being agreed that (x) Expiration Date with respect to the Expansion
Premises shall at all times be coterminous with the Expiration Date of the
Original Demised Premises, and (y) the renewal

5



--------------------------------------------------------------------------------

 

options set forth in Article 34 of the Original Lease must be exercised with
respect to both the Original Demised Premises and the Expansion Premises).

(iii)All references in the Lease to the “Security Deposit Amount” shall be
deemed to refer to (i) with respect to the Original Demised Premises, the
“Security Deposit Amount” and (ii) with respect to the Expansion Premises, the
“Expansion Security Deposit Amount”.

(iv)All references to the “Exempt Sublease” in the Lease (including in
Subsection 10.03C thereof) shall be applicable only to the Original Demised
Premises and shall be deemed inapplicable and deleted with respect to the
Expansion Premises.

(v)The following is added to the Lease as Section 20.11:

“With respect to the electricity provided solely to the 9th Floor Common
Equipment (as hereinafter defined), from and after the Expansion Rent
Commencement Date, Tenant shall pay, on a pro rata basis with other occupants of
the 9th Floor, Tenant’s pro rata share (“Tenant’s Pro Rata Share”) of all
electricity necessary or used in connection the 9th Floor Common Equipment (the
“9th Floor Common Equipment Electric Cost”), as measured by one or more
submeters measuring the same, at Landlord’s Electricity Cost with respect
thereto plus five (5%) percent thereof (which five (5%) charge represents a
reimbursement to Landlord for administrative services in connection with
supplying, measuring and billing the 9th Floor Common Equipment Electric Cost
and for transmission and transformer losses).  Tenant’s Pro Rata Share shall be
a percentage, computed on the basis of a fraction, the numerator of which shall
be the rentable square footage of the Expansion Premises (i.e., 8,042 rentable
square feet as of the date hereof) and the denominator of which shall be
36,996), subject to the provisions of the immediately following
sentence.  Landlord and Tenant acknowledge and agree that Tenant’s Pro Rata
Share as of the Effective Date is 21.74% percent; it being agreed, however, that
Tenant’s Pro Rata Share shall be 100% during any period of time that no other
portion of the 9th Floor has been constructed for occupancy by another tenant or
occupant.  Landlord may at any time render bills for Tenant’s Pro Rata Share of
the 9th Floor Common Equipment Electric Cost in accordance with the foregoing
provisions, and Tenant shall pay all amounts shown on said bills to Landlord, as
additional rent, within twenty (20) days following the date that such bills
shall have been rendered.  For purposes hereof, the term “9th Floor Common
Equipment” shall mean, collectively, (a) the receptacles and lighting fixtures
servicing the common bathroom located on the 9th Floor, (b) the common corridor
located on the 9th Floor, and (c) the elevator lobby located on the 9th Floor.”

(vi)With respect to an assignment of the Lease, for purposes of calculating any
Profit with respect to the Expansion Premises only, Subsection 10.07(A)(i) shall
be deleted in its entirety and replaced as follows:

“(i)in the case of an assignment, fifty (50%) percent of the amount by which (x)
all amounts and other consideration due or payable to Tenant and/or Tenant’s
designee for or by reason of such assignment (including all amounts due or
payable for

6



--------------------------------------------------------------------------------

 

the sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property with respect to the Expansion
Premises only), exceed the sum of the amount of the following reasonable and
customary out-of-pocket expenses incurred by Tenant with respect to the
Expansion Premises only, but only if and to the extent actually incurred and
paid by Tenant to unrelated third parties in connection with such
assignment:  (a) brokerage commissions, (b) advertising expenses, and (c) the
cost of Alterations made by Tenant to prepare the Expansion Premises for
occupancy by the assignee, or the amount of a “contribution” made to the
assignee by Tenant in lieu thereof, (d) attorneys' fees and disbursements, and
(e) any other concessions or amounts that Tenant makes or pays to or on behalf
of said assignee (including the payment by Tenant of any portion of Fixed Rent
or Recurring Additional Rent with respect to the Expansion Premises only for any
period following the effective date of said assignment), but only if such
payments are being made by reason of the assignment of the Lease, and not by
reason of any other aspect of the transaction between Tenant and said assignee.”

(vii)With respect to any sublet of the Demised Premises that includes all or any
portion of the Expansion Premises, for purposes of calculating any Profit with
respect to the Expansion Premises only, Section 10.07(A)(ii) shall deleted in
its entirety and replaced as follows:

“(ii)in the case of a sublease of all or a portion of the Expansion Premises
only, fifty (50%) percent of the amount by which (x) the sum of (1) all rents,
additional rents and other consideration due or payable under the sublease to
Tenant by the subtenant for such portion of the Expansion Premises, and (2) all
other amounts and consideration due or payable to Tenant or Tenant’s designee
for or by reason of such subletting of such portion of the Expansion Premises
(including all amounts due or payable for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property allocated thereto), exceed (y) the sum of (1) that part of the Fixed
Rent and additional rent hereunder allocable to the subleased space and accruing
for the corresponding period during the term of the sublease, and (2) the amount
of the following reasonable and customary out-of-pocket expenses (allocated on a
straight-line basis over the term of the sublease), but only if and to the
extent actually incurred and paid by Tenant to unrelated third parties in
connection with such sublease of such portion of the Expansion Premises:  (a)
brokerage commissions, (b) advertising expenses, (c) the cost of Alterations
made by Tenant to prepare the subleased premises for occupancy by the subtenant,
or the amount of a “contribution” made to the subtenant by Tenant in lieu
thereof, (d) attorneys' fees and disbursements, and (e) any other concessions or
amounts that Tenant makes or pays to or on behalf of said subtenant (other than
any rent abatement or credit, or similar right to occupy the subleased premises
on a complete or partial rent-free basis, granted to said subtenant), but only
if such payments are being made by reason of the sublease of the relevant
portion of the Expansion Premises, and not by reason of any other aspect of the
transaction between Tenant and said subtenant.”

4.Security Deposit Amount.  Upon execution of this Amendment, Tenant shall
deliver the Expansion Security Deposit Amount to Landlord.  Article 33 of the
Original Lease shall govern with respect to any use, application or retainage by
Landlord, or any return

7



--------------------------------------------------------------------------------

 

thereof to Tenant, of such Expansion Security Deposit Amount. In satisfaction of
Tenant’s obligation to deliver the Expansion Security Amount, Landlord shall
accept a new Letter of Credit, or an amendment of the existing Letter of Credit
previously deposited by Tenant with Landlord, in each case in the amount of the
Expansion Security Deposit Amount. Subject to the provisions of Subsection
33.03C of the Original Lease in all respects, if no Event of Default shall have
occurred at any time during the Lease Term, and provided that Tenant shall not
then be in default with respect to any of the terms, provisions, covenants,
agreements and conditions of the Lease, Tenant shall be permitted, in accordance
with the provisions of Subsection 33.03C of the Original Lease, to reduce the
amount of the Expansion Security Deposit Amount on the second (2nd) anniversary
of the Expansion Rent Commencement Date to $198,369.33, it being agreed,
however, that at no time during the Expansion Lease Term shall the Letter of
Credit furnished to Landlord with respect to the Expansion Security Deposit be
reduced to an amount less than $198,369.33.  

5.Signage.  The initially named Tenant under the Lease (i.e., Pzena Investment
Management, LLC) shall be permitted to install identification signage on the
entry door to the Expansion Premises, and directional signage in the 9th Floor
elevator lobby, in each case subject to Landlord’s approval as to the precise
location, dimensions and motif thereof, such approval not to be unreasonably
withheld.  Any additional signage requested by Tenant shall be governed by the
provisions of Subsection 10.15 of the Original Lease.

6.Brokers. Tenant represents and warrants to Landlord that Tenant has not
employed, dealt or negotiated with any broker in connection with this Amendment,
and Tenant shall indemnify, protect, defend and hold Landlord harmless from and
against any and all liability, damage, cost and expense (including reasonable
attorneys’ fees and disbursements) arising out of any claim for a fee or
commission by any broker or other party in connection with this Amendment and
the leasing by Tenant of the Expansion Premises.  The provisions of this Section
6 shall not apply to the Designated Broker. Landlord agrees to pay the
Designated Broker’s commission in accordance with separate agreements between
Landlord and the Designated Broker.  Landlord represents to Tenant that Landlord
has not employed, dealt or negotiated with any broker (other than the Designated
Broker) in connection with this Amendment; it being understood and agreed that
mailings by Landlord to brokers with respect to Landlord’s desire to lease the
Expansion Premises shall not be deemed a breach of the foregoing representation.
For the avoidance of doubt, the provisions of Section 21.01 of the Original
Lease shall be deemed to apply only to the Original Lease and for the Original
Demised Premises (as opposed to this Amendment for the Expansion Premises).  

7.Miscellaneous.  

(a)Except as expressly modified herein, Landlord and Tenant affirm that the
Lease is in full force and effect.  Tenant represents to Landlord that, to
Tenant’s knowledge, Tenant has not sent to Landlord any notice of default with
respect to Landlord’s obligations under the Lease, which default has not been
cured.  Landlord represents to Tenant that, to Landlord’s knowledge, Landlord
has not sent to Tenant any notice of default with respect to Tenant’s
obligations under the Lease, which default has not been cured.  By entering into
this Amendment, Landlord does not and shall not be deemed either (i) to waive or
forgive any default, rent arrears or other condition with respect to the Lease
or the use of the Demised

8



--------------------------------------------------------------------------------

 

Premises, whether or not in existence or known to Landlord at the date hereof,
or (ii) to consent to any matter as to which Landlord’s consent is required
under the terms of the Lease, except such as may heretofore have been waived in
writing, or consented to in writing, by Landlord.

(b)All capitalized terms and other terms not otherwise defined herein shall have
the respective meanings ascribed to them in the Original Lease.  No subsequent
alteration, amendment, change or addition to the Original Lease or to this
Amendment shall be binding upon Landlord or Tenant unless in writing and signed
by both Landlord and Tenant.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

(c)Except as may be expressly modified or amended by this Amendment, all of the
terms, covenants and conditions of the Lease are hereby ratified and confirmed
and, except insofar as reference to the contrary is made in any such instrument,
all references to the “Lease” in any future correspondence or notice shall be
deemed to refer to the Lease as modified by this Amendment.  

(d)This Amendment may be executed in counterparts, all of which together shall
constitute the original, but this Amendment shall not be binding upon either
party hereto unless and until such time as this Amendment or counterparts
thereof shall have been executed by both parties and delivered to the other.  

(e)To facilitate execution of this Amendment, the parties may exchange
counterparts of the same by facsimile or electronic mail (e-mail) (which shall
include, but not be limited to, electronic attachments in ‘pdf’ format
containing counterparts of the signature page to this Amendment), which shall be
effective as original signature pages for all purposes.  Following such
execution of this Amendment, each party shall deliver to the others an actual
signed original counterpart of this Amendment.

[Remainder of Page Intentionally Left Blank]




9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.

MUTUTAL OF AMERICA LIFE INSURANCE COMPANY, Landlord

 

 

By:

/s/ William S. Conway

 

 

Name: William S. Conway

Title: Senior Executive Vice President and Chief Operating Officer

 

 

 

PZENA INVESTMENT MANAGEMENT, LLC, Tenant

 

 

By:

/s/ Richard S. Pzena

 

Name: Richard S. Pzena

 

Title: Managing Principal

 




10



--------------------------------------------------------------------------------

 



STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

 

On the 8th day of November in the year 2018, before me, the undersigned, a
notary public in and for said state, personally appeared William Conway,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that s/he executed the same in her/his capacity, and that by
her/his signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

/s/ Patricia Keaney

Notary Public

 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

 

On the _1st_ day of __November___ in the year 2018, before me, the undersigned,
a notary public in and for said state, personally appeared __Richard S.
Pzena____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that s/he executed the same in her/his
capacity, and that by her/his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.

 

/s/ Geoff Bauer

Notary Public

 

 

11



--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

The location and dimensions of walls, partitions, columns, stairs and openings
are approximate and subject to revisions due to mechanical work, job conditions
and requirements of governmental departments and authorities.  If the space as
actually partitioned shall differ in any respect from this sketch, the actual
area as partitioned shall in all events control.  No resulting deviation or
discrepancy shall affect the rent or Tenant’s obligations under the Lease.

 

(See Attached.)

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

LANDLORD’S WORK

 

Landlord shall alter the existing pre-built office layout currently in existence
on the date of this Amendment (the “Existing Pre-Built”) to construct additional
offices in accordance with the plan set forth below (the “Approved Plan”),
utilizing such materials, equipment, finishes, fixtures and specifications as
Landlord elected to use as a part of its construction of the Existing Pre-Built,
or comparable materials, equipment, finishes, fixtures and/or specifications
reasonably determined by Landlord to be of an equal or better standard and
quality than those used in the construction of the Existing
Pre-Built.  Furniture and office equipment shown on the Approved Plan is for
illustrative purposes only.

 

 

(See Attached.)




B-1



--------------------------------------------------------------------------------

 



C-1



--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

COMMENCEMENT DATE AGREEMENT

 

AGREEMENT made this          day of _______________, 201  , between Mutual of
America Life Insurance Company, hereinafter referred to as “Landlord”, and Pzena
Investment Management, LLC, hereinafter referred to as “Tenant”.

 

 

WITNESSETH:

 

 

1.

Landlord and Tenant have heretofore entered into a written First Amendment of
Lease dated as of _______________ , 2018 (hereinafter referred to as the “Lease
Amendment”), for the leasing by Landlord to Tenant of a certain portion of the
9th Floor (the “Expansion Premises”) in the building known as 320 Park Avenue,
New York, N.Y., all as more particularly described in the Lease Amendment.

 

 

2.

Pursuant to Section 1 of the Lease Amendment, Landlord and Tenant agree that the
Effective Date of the term of said Lease Amendment for the Expansion Premises
was December 1, 2018; the Commencement Date was _________________, 2019; the
Expansion Rent Commencement Date is [was] [shall be] _____________, 2019; and
that the term for the Expansion Premises shall expire on December 31, 2025,
unless sooner terminated pursuant to the terms of the Lease.

 

 

3.

Capitalized terms not defined herein shall have the meaning ascribed thereto in
the Lease Amendment.

 

 

4.

This Amendment may be executed in counterparts, all of which together shall
constitute the original, but this Amendment shall not be binding upon either
party hereto unless and until such time as this Amendment or counterparts
thereof shall have been executed by both parties and delivered to the other.  

 

 

5.

To facilitate execution of this Amendment, the parties may exchange counterparts
of the same by facsimile or electronic mail (e-mail) (which shall include, but
not be limited to, electronic attachments in ‘pdf’ format containing
counterparts of the signature page to this Amendment), which shall be effective
as original signature pages for all purposes.  Following such execution of this
Amendment, each party shall deliver to the others an actual signed original
counterpart of this Amendment.

 

 

 

 

[Signature Page to Follow]




C-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Commencement
Date Agreement as of the day and year first above written.

 

MUTUAL OF AMERICA LIFE INSURANCE COMPANY,

 

Landlord

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PZENA INVESTMENT MANAGEMENT, LLC,

 

Tenant

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Tenant’s Federal ID#:

 

 

 

 

 

STATE OF )

) ss.:

COUNTY OF )

 

 

On this        day of              , 201  , before me, the undersigned,
personally appeared ___________________, personally known to me or proved to me
on the basis of satisfactory evidence to the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and by his/her signature on the instrument, the individuals,
or the person on behalf of which the individual acted, executed the foregoing
instrument.

 

 

__________________________

            Notary Public

 

STATE OF )

) ss.:

COUNTY OF )

 

C-3



--------------------------------------------------------------------------------

 

 

On this        day of              , 201  , before me, the undersigned,
personally appeared ___________________, personally known to me or proved to me
on the basis of satisfactory evidence to the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and by his/her signature on the instrument, the individuals,
or the person on behalf of which the individual acted, executed the foregoing
instrument.

 

 

__________________________

            Notary Public

 

C-4

